Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-2002

Montefusco v. ESPN Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3276




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Montefusco v. ESPN Inc" (2002). 2002 Decisions. Paper 596.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/596


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-3276
                           ___________


                      JOHN MONTEFUSCO, JR.,

                                     Appellant,

                                v.

                    ESPN INC; DORIS MONTEFUSCO

                           ___________

                        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                   (D.C. Civil No. 01-cv-01957)
         District Judge: The Honorable Anne E. Thompson
                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                        September 9, 2002

         BEFORE: NYGAARD, ROTH, and WEIS, Circuit Judges.

                   (Filed: September 20, 2002 )

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Plaintiff John Montefusco, Jr., appeals from the dismissal of his defamation
claim against ESPN, Inc. Montefusco, formerly a major league baseball pitcher for the
San Francisco Giants, the Atlanta Braves and the New York Yankees, and once the
National League’s "Rookie of the Year," was the subject of a telecast by the ESPN sports
news show, "SportsCenter."
         In the SportsCenter telecast, ESPN described criminal proceedings in New
Jersey concerning charges against Montefusco by his ex-wife, Doris Montefusco, of
sexual and physical violence. Doris Montefusco charged Montefusco with rape,
threatened murder, and three attempts to seriously injure her with extreme indifference to
human life. The ESPN broadcast noted that a jury found Montefusco not guilty of
eighteen felony counts, but convicted him of assault and criminal trespass. Several times
throughout the telecast, Montefusco’s case was analogized to that of O.J. Simpson,
"another ex-athlete accused of domestic violence."
         Montefusco sued ESPN for defamation and made a claim for false light
invasion of privacy. Both the defamation claim and the false light claim were based on
identical grounds. Montefusco argues that the comparison with Simpson implies that
Montefusco is guilty of the crimes of which he was acquitted.
         The District Court dismissed Montefusco’s claim from the bench, finding
that the telecast was not defamatory and that the sports news program was privileged to
report such a comparison.
         We agree. The jury decides whether a statement is defamatory only when
the trial court determines that "the statement is reasonably susceptible to both a
defamatory and a non-defamatory meaning." Sedore v. Recorder Publ’g Co., 315 N.J.
Super. 137, 145, 716 A.2d 1196, 1200 (N.J. App.Div. 1998).
         In the instant case, none of the statements made in the sports news
broadcast were defamatory: all of the statements related to the criminal charges were
factually accurate, as was the comparison of Montefusco’s case to Simpson’s. We are
satisfied as a matter of law that the telecast was truthful, and did not defame the
Appellant. The District Court therefore did not err in dismissing Appellant’s claims.
         Appellant’s theory of defamation-by-implication fails because the reported
comparison does not imply that Montefusco is guilty of the crimes of which he was
acquitted. Moreover, New Jersey has specifically held that there can be no libel by
innuendo of a public figure where the facts in the challenged communication are true. De
Falco v. Anderson, 209 N.J.Super. 99, 107, 506 A.2d 1280, 1284 (N.J. App.Div. 1986).
         In addition, we find that the publication of the statements was privileged.
Pursuant to New Jersey’s "fair report privilege," ESPN’s presentation was "accurate and
complete," and did not mislead viewers as to the Simpson case or Montefusco’s
circumstances. Sedore, 716 A.2d at 1203-04.
         The judgment of the District Court will be affirmed.
                   _________________________


TO THE CLERK:

         Please file the foregoing opinion.




                               Richard L. Nygaard
                               Circuit Judge